Citation Nr: 1215963	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  09-29 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a spine disorder.  

2.  Entitlement to service connection for disorders of the cervical, thoracic, and lumbar spines.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left foot disorder.  

4.  Entitlement to service connection for a bilateral foot disorder.  

5.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for neurological disorder of the left upper extremity.  

6.  Entitlement to service connection for a neurological disorder of the right upper extremity.  

7.  Entitlement to service connection for bilateral leg pain.  

8.  Entitlement to an evaluation in excess of 20 percent disabling for degenerative joint disease of the right knee prior to April 16, 2007, and in excess of 30 percent disabling for total right knee replacement after June 1, 2008.  

9.  Entitlement to an evaluation in excess of 30 percent disabling for total left knee replacement.  

10.  Entitlement to a total disability rating due to individual unemployability.  


REPRESENTATION

Appellant represented by:	Robert Eastman, Attorney


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969, and from January 1971 to February 1986.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

In February 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is associated with the claims file.  

VA treatment notes between July 20087 and February 2010 document that the Veteran had a non-healing lesion of his left knee.  There is a question in the February 2010 VA dermatology treatment notes as to whether that lesion was due to his surgery.  These records reasonable raise an issue of whether or not the Veteran has a skin or soft tissue chronic disability for which he may be entitled to compensation benefits.  This issue is too far removed from the issue of disability of his left knee currently before the Board for the Board to consider it in the instant decision.  There has not been sufficient development and it is unclear from the record if the matter resolved.  Thus, the Board will not delay adjudication of the issues of whether the Veteran is entitled to an increased rating for his service-connected left knee disability.  Rather, the Board refers the matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  The RO denied service connection for a back disorder in an unappealed September 1986 rating decision.  

2.  Evidence added to the record since the September 1986 rating decision relates to an unestablished fact necessary to establish service connection for a disorder of the Veteran's cervical, thoracic, and lumbar spine, and raises a reasonable possibility of substantiating such claim.  

3.  The Veteran's current disorders of the cervical, thoracic, and lumbar spines did not have onset during active service, were not caused by any injury or disease during active service, and arthritis of his cervical, thoracic, and lumbar spine did not manifest within one year of separation from active service.  

4.  The RO denied service connection for a left foot disorder in an unappealed September 1986 rating decision.  

5.  Evidence added to the record since the September 1986 rating decision relates to an unestablished fact necessary to establish service connection for a left foot disorder and raises a reasonable possibility of substantiating such claim.  

6.  The Veteran does not have a neurological or skin disease or injury of either foot, his hammertoes and calcaneal spur do not result in neurological manifestations; his hammertoes and calcaneal spur did not have onset during active service, did not manifest until many years after separation from active service, and are not etiologically related to his active service.  

7.  The RO last denied service connection for a left upper extremity neurological disorder in an unappealed February 2000 decision.  

8.  Evidence added to the record since the February 2000 decision does not raise a reasonable possibility of substantiating a claim of entitlement to service connection for a left upper extremity neurological disorder.  

9.  The Veteran does not have neurological symptoms of his right upper extremity due to disease or injury.  

10.  The Veteran does not have pain of his legs due to injury incurred during or disease contracted during his active service and for which service connection has not already been established.  

11. It is not factually ascertainable that degenerative joint disease of the Veteran's right knee resulted in flexion limited to less than 60 degrees, any limitation of extension, or subluxation or lateral instability during the period from October 2006 to April 16, 2007.  

12.  The Veteran's right knee replacement has not resulted in severe pain or weakness, ankylosis, flexion limited to less than 60 degrees, any limitation of extension, or lateral instability or subluxation, at any time since June 1, 2008.  

13.  The Veteran's left knee replacement has not resulted in severe pain or weakness, ankylosis, flexion limited to less than 60 degrees, any limitation of extension, or lateral instability or subluxation, at any time since May 1, 2007.  

14  The Veteran has maintained a substantially gainful occupation during the entire time period on appeal.  


CONCLUSIONS OF LAW

1.  The September 1986 rating decision, that denied service connection for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  The criteria for reopening a claim of entitlement to service connection for disorders the Veteran's cervical, thoracic, and lumbar spine have been met and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  The criteria for service connection for disorders of the Veteran's cervical, thoracic, and lumbar spine have not been met.  38 U.S.C.A. §§ 5107, 1101, 1110, 1112, 1116 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2010) 3.310 (2005). 

4.  The September 1986 rating decision, that denied service connection for a left foot disorder is final.  38 U.S.C.A. § 7105(c) (West 2002).  

5.  The criteria for reopening a claim of entitlement to service connection for left foot disorder have been met and the claim is reopened.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156 (2011). 

6.  The criteria for service connection for a bilateral feet disorder have not been met.  38 U.S.C.A. §§ 5107, 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

7.  The September 2000 RO decision, that denied service connection for a left upper extremity neurological disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002).  

8.  The criteria for reopening a claim of entitlement to service connection for neurological disability of the Veteran's left upper extremity have not been met and that claim is not reopened.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156  (2011).  

9.  The criteria for service connection for a neurological disorder of the right upper extremity have not been met.  38 U.S.C.A. §§ 5107, 1110, 1131 (West 2002);  38 C.F.R. §§ 3.102, 3.303 (2011).  

10.  The criteria for service connection for bilateral leg pain have not been met.  38 U.S.C.A. §§ 5107, 1110, 1131 (West 2002);  38 C.F.R. §§ 3.102, 3.303 (2011).  

11.  The criteria for an evaluation of degenerative arthritis in excess of 20 percent disabling for the Veteran's right knee prior to April 16, 2007 have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2011).  

12.  The criteria for an evaluation in excess of 30 percent disabling for the Veteran's right knee replacement have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5257, 5260, 5261 (2011). 

13.  The criteria for an evaluation in excess of 30 percent disabling for the Veteran's left knee replacement have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256, 5257, 5260, 5261 (2011).  

14.  The criteria for TDIU have not been met.  38 U.S.C.A. § 1155 , 5107(b) (West 2002); 38 C.F.R. §§ 3.102 , 3.340 , 3.341, 4.16(a), 4.19 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to claims to reopen previously denied claims, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  

VA received the Veteran's claims in October 2007.  Other than notice as to the evidence necessary to reopen a claim of entitlement to service connection for a left foot disorder, the duty to notify was satisfied by way of letters sent to the Veteran in January 2008 and July 2008.  Both letters informed the Veteran of the evidence to substantiate service connection for all conditions claimed that were not already service-connected.  Both letters also informed him of the evidence to substantiate the claims for increased evaluations for his right and left knee disabilities and to substantiate a claim of entitlement to TDIU.  Both letters informed the Veteran of his and VA's respective duties in obtaining evidence.  

The July 2008 letter informed the Veteran that service connection had previously been denied for a back disorder and for left hand numbness and explained that those decisions were final.  He was informed that new and material evidence was necessary to reopen those claims and provided with the definition of new and material evidence.  VA informed him that the claims were previously denied because there was no evidence of complaints, treatment or diagnosis of a chronic back condition or left hand numbness in service and that the evidence submitted must relate to that fact in order to reopen the claims.  VA informed him that it had notified him of the denial of service connection for a back disorder in October 1986 and notified him of the denial of service connection for left hand numbness in October 1996.  The RO was correct in its notice and complied precisely with what the U.S. Court of Appeals for Veterans Claims (Veterans Court) stated in Kent. 

It was incorrect only in informing him of the date of the last final denial of his claim of entitlement to service connection for left upper extremity numbness.  Here, the Board notes that this error was harmless because there is no relevant evidence added to the file between the October1996 denial, the Board's July 1999 denial of his appeal, and the February 2000 RO denial.  See generally, Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining application of the rule of prejudicial as opposed to harmless error in the context of claims for VA benefits).  Additionally, that the RO referred to left hand numbness rather than left upper extremity numbness is harmless error because the evidence tends to show that the Veteran has not distinguished between left hand numbness and left upper extremity numbness.  Id.  From the notice provided a person would know what was needed to reopen the claim.  

Although the Veteran was not provided with notice addressing the requirements to reopen a claim of entitlement to a left foot disorder, the RO considered the merits of his claim of entitlement to service connection for a bilateral foot disorder and the Board here reopens the claim and considers the merits of the claim of entitlement to service connection for a bilateral foot disorder.  Therefore, failure to provide notice as to what was required to reopen that claim cannot result in prejudice to the Veteran and no corrective action is necessary.  Id.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated VA treatment records with the claims file.  The Veteran has not identified any relevant outstanding VA or private treatment records.  As to service treatment records, all records from his periods of from May 1972 forward associated with the claims file.  There are no records earlier than May 1972 associated with the claims file other than a 1969 physical profile report.  The record demonstrates, however, that those records are not available and that further efforts to obtain those records would be futile.  

The earliest clear documentation regarding his missing service treatment records is found in an April 1995 claim for VA benefits when it was requested that VA try to obtain his service treatment records from his first period of active service.  In June 1995, the Veteran's representative again asked VA to assist in finding his service treatment records from the first period of service.  In January 1999 argument, his representative again remarked that the Veteran's service treatment records from his first period of service were not reviewed and remarked that it did not appear that VA had acted on the request to obtain those records.  In August 1999, the Veteran again requested that VA obtain the missing records.  

Of record are Personnel Information Exchange (PIES) responses from the National Personnel Records Center (NPRC) documenting that VA submitted a request in March 2008 stating that records from the Veteran's earlier period of service were missing and requesting that the NPRC provide service  treatment records for the period prior to 1973.  The response from April 2008 was as follows (original all in upper case):  

(MO1)  The service record indicates the Veteran filed a claim at separation; and the STRs were sent to <<Louisville>> on <<2/28/86>>.  All additional documents located on file are <<mailed/copies of SF 88 dated 1/18/66, DA Form 2173 dated 11/3/84, MB/PEB proceedings and misc. meds>>.  (019) requested records << mailed/best available copies of DA Forms 2A, DA Forms 2-1, DA Form 20, and misc. orders>>.  

The RO filed another PIES request specifically for the complete service medical records at the same time.  Another response is nearly identical to the one listed above.  

There are no further instructions from the NPRC.  In August 2008, the RO issued a formal finding of the unavailability of complete service treatment records; finding that further efforts to obtain the records would be futile.  The Board agrees.  Records from the NPRC are located in several envelopes in the claims folder, the most recent of which is from May 2008.  Given that the NPRC has responded more than once, has provided VA with all of the Veteran's treatment records in its possession, and that there are original records from the Veteran's later periods of service, the Board concludes that the designated records repository (the NPRC) has provided VA with all of the Veteran's service treatment records that it had in its possession.  Clearly, the Veteran does not have the missing records as he asked VA to obtain them.  There is no evidence that the missing records are located at any other location or held by any other repository.  Hence, the Board concludes that all of the Veteran's service treatment records that are available have been obtained and associated with the claims file and that any records that may have existed at one time but are not associated with the claims file are either lost or no longer exist.  Hence, the Board finds that further efforts to obtain such records would be futile.  See 38 U.S.C.A. § 5103(b)(3); 38 C.F.R. § 3.159(c)(2).  

VA informed the Veteran of the unavailability of the service treatment records in an August 2008 letter.  In that letter, the RO asked him to provide any copies or  relevant documents that he may have and informed him that he could submit alternate sources of evidence.  It also provided a non-exhaustive list of alternate documents that he might substitute.  This corresponds with VA's duties in cases where records are deemed lost or destroyed.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992) (explaining that in this case were the service treatment records were not available VA should have advised the Veteran "to submit alternate forms of evidence to support his contention that he suffered from and received treatment for frostbite during service"); see also Washington v. Nicholson, 19 Vet. App. 362, 370-71 (2005).  

The only claim potentially impacted by the lack of the earlier records is that involving the Veteran's feet; which he asserts are disabled due to being exposed to water during his service in Vietnam.  In that regard, as explained in the "Service connection" section of this document, there are a significant number of treatment records from the later period of the Veteran's service and if the Veteran had any chronic disability of his feet from his earlier period of service it would be expected that those later records would at least mention the disability.  Therefore, the lack of the earlier records does not appear to be of any practical significance in this case.  

The Veteran was afforded VA medical examinations with regard to his bilateral knee disabilities in February 2008 and May 2010.  The May 2010 examination report notes that the claims file was reviewed and the examiner took into account the Veteran's statements, which allowed for a fully informed evaluation.  The examiner provided detailed findings as to the Veteran's bilateral knee disabilities.  That examination was therefore adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

As to the February 2008 examination, the examiner indicated that the claims file was not available for review.  The examiner however did take into consideration the Veteran's statements and indicated that the Veteran's medical records were reviewed.  The history recounted in the examination report is consistent with that found in the claims file.  Thus, the Board concludes that the examiner did take into consideration sufficient information for the Board to determine that the examination allowed for a fully informed evaluation.  Additionally the examiner provided detailed findings as to the Veteran's bilateral knee disabilities.  Hence, the Board finds that the February 2008 examination was adequate.  Id.  

The February 2008 examination also provided data as to his cervical, thoracic, and lumbar spine, his hands, feet, and wrists but did not include any opinion regarding etiology.  The May 2010 examination included consideration of the Veteran's relevant medical history, his statements, provided a detailed description of the claimed disabilities, and included expert opinion evidence as to any relationship of the claimed disabilities to his active service.  These opinions were supported by analysis that the Board can weigh against other evidence of records.  Hence, the May 2010 examination and expert opinions are adequate.  See Stefl v. Nicholson, 120, 123-24 (2007).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Service connection

As noted above, the Veteran's service treatment records for his first period of service, and indeed from prior to May 1972, are deemed lost or destroyed through no fault on his part.  In cases such as this, the Board " obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened."  See O'hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This discussion is undertaken with consideration of that heightened obligation.  

Service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show: the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including arthritis and organic diseases of the nervous system, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101(3), 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  


II.A.  Previously denied claims

Prior to receipt of the Veteran's October 2007 claim of entitlement to service connection for a disorder of all sections of his spine (cervical, thoracic, and lumbar) VA had previously denied service connection for a back disorder in a September 1986 rating decision.  Both claims are sufficiently broad to constitute claims for the same disability or disabilities.  Similarly, prior to receipt of the Veteran's October 2007 claim of entitlement to service connection for a disorder of his feet and for a neurological disorder of his upper extremity, VA had previously denied service connection for a left foot disorder in the September 1986 rating decision, and for left arm, wrist, and hand numbness, in an August 1996 rating decision, a July 1999 Board decision, and a September 2000 RO decision.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board of an RO disallowance of a claim, must be initiated by a notice of disagreement.  Except in the case of simultaneously contested claims, which this is not, if VA does not receive a notice of disagreement within one year of the mailing of notice of the disallowance, the decision becomes final and the claim may not be reopened and allowed.  38 U.S.C.A. § 7105(b)(c).  

The exception to this rule of not reviewing the merits of a finally denied claim is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers, which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As noted above, the Veteran was separated from active service in February 1986.  In April 1986 VA received a claim, dated in February 1986, for disability compensation for several disorders.  These included left foot injury ("Just Last Week") and back problems.  The RO denied service connection for a chronic back disorder and for left foot injury in a September 1986 rating decision and the following month mailed to the Veteran notice of that decision and of his appellate and procedural rights.  In April 1987 the Veteran appealed the rating assigned for a service-connected shoulder disability but did not appeal the denial of service connection for a left foot injury (instead contending that it was his right foot that was injured), or for a chronic back disorder.  VA did not receive any other  document from the Veteran within one year of the October 1986 notification of the September 1986 decision.  The September 1986 decision thus became final.  

The basis for the 1986 denial was that a chronic back disorder and a left foot disorder were not shown by the evidence.  The RO informed the Veteran that his claim was denied because a back disorder was not shown in service.  While this is correct as far as it goes, the Veteran was separated from active service in February 1986 and therefore, along with the fact that a chronic back condition was not shown during service, neither was one shown at any time, including between February 1986 and when the decision was issued in September 1986.  Thus one of the unestablished facts necessary to substantiate his claim is that he has a disorder of any part of his spine.  Evidence showing that unestablished fact would therefore meet the criteria of new and material evidence in this case.  Similarly, evidence showing that he has a disorder of his left  foot would meet the criteria of new and material evidence.  

In April 1995 the Veteran submitted a claim of entitlement to service connection for residuals of a left arm / wrist fracture, explaining that his left hand periodically becomes numb and cold.  In an April 1996 rating decision, the RO denied service connection for residuals of fracture of the left wrist / arm as not well grounded.  The "well grounded" standard is no longer part of VA law.  

In April 1996 the Veteran disagreed with that decision.  He first explained that he disagreed with the finding that he was right handed, explaining that he was in fact left handed.  He then contended that it was unfair to deny his claim without first providing a compensation and pension (C&P) examination.  Then he provided argument as to whether or not x-rays of his service connected right shoulder were reviewed.  Finally, he explained his claim as follows:  

I am claiming my left hand and wrist becoming numb secondary to my S/C (L) (Major) Scapular-Shoulder Disability.  this is well grounded based on medical records dated 16 May 1986 (Three (3) months after my discharge, during my C&P exam shown on form 21-2545 (L) left hand goes numb and arm.  This was not addressed at that time and completely ignored.  I ask that if a compensable award is granted on this issue that it be paid retroactive to 16 May 1986 due to the DVA neglect to address the issue.  I am asking for a special ortho examination to address the etiology and association to the S/C shoulder disability for the numbness of my (L)(Major) arm, wrist, and hand.  

The RO issued another rating decision in September 1996, this time denying service connection for left arm, wrist, and hand numbness.  The Veteran again disagreed with the decision in October 1996.  

Following issuance of a statement of the case and perfection of his appeal, the Board denied service connection for left arm, wrist, and hand numbness in a July 1999 decision, mailed to the Veteran that same month.  Board decisions are final on the date that they are mailed to the appellant.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100(a) (2011).  The basis for that decision was that the evidence did not show that the Veteran's left upper extremity numbness was secondary to service-connected residuals of a postoperative left scapular spine fracture or otherwise related to his active service.  

In August 1999 VA received a communication from the Veteran in which he stated as follows:  "I am asking service connection for carpal tunnel syndrome with numbness of the left arm Wrist and hand as secondary to my service connected left scapular spine fracture Currently rated at 50%."  

In February 2000 the RO informed the Veteran that his claim had been denied, specifying the reasons listed in the Board decision, and that, as new and material evidence had not been submitted, the claim was not reopened.  The RO also stated that it was confirming the previous denial.  Enclosed with that letter was a copy of the Veteran's procedural and appellate rights.  The RO did not receive any communication from the Veteran within the one year period.  Hence, the February 2000 decision became final.  

November 2006 treatment notes document that the Veteran had a history of arthritis and was status post total knee arthroscopy of the left knee and was seen for possible right knee arthroscopy.  These notes state that he had a history of chronic arthralgia, primarily involving his shoulders, elbows, wrists and hands and that he reported that the joint symptoms had been present since his active service in the 1960s.  The assessment included that he possibly had rheumatoid arthritis although at that time rheumatoid factor was negative.  The physician stated a plan to check x-rays of the Veteran's hands and elbows and order more specific anti-ccp antibody study.  Notes from February 2007 document that CCP AB was negative.  This evidence is not new and material evidence because it tends to show that he had no disability at that time and therefore does not go to an unestablished fact necessary to reopen any of the finally decided claims.  

In May 2010 the Veteran underwent a VA spine examination.  X-rays at the time of the May 2010 examination showed mild cervical spine degenerative disease, minimal thoracic spine degenerative disease, and minimal lumbar spine degenerative disease.  This evidence tends to show that the Veteran has a disability of his spine.  This relates to the basis of the last final denial of service connection for a disability of the spine and raises a reasonable possibility of substantiating that claim.  Hence, the evidence is new and material evidence and the claim must be reopened.  

In May 2010 the Veteran underwent a VA examination of his feet.  Following physical examination and x-rays of his feet, the examiner diagnosed heel spurs of the right foot and hammertoe configuration of the first and second toes of both feet.  As the basis for the last final denial of service connection for a left foot disability was that no condition of his left foot was shown, the hammertoe configuration of the first and second toes of the left foot technically relates to the basis for that denial and raises a reasonable possibility of substantiating his claim.  Hence, the claim of entitlement to service connection for a left foot disability is reopened.  

The Board now addresses whether the claim of entitlement to service connection for a left upper extremity disorder may be reopened.  

In the September 2008 rating decision and the July 2009 statement of the case the RO disallowed the claim of entitlement to service connection for left arm, wrist, and hand numbness finding that new and material evidence had not been submitted to reopen the claim.  In its January 2011 supplemental statement of the case, the RO appears to have reopened the claim as it addressed the merits of the claim.  Regardless of what the RO has done in finality cases such as this, that is, reopening a previously denied claim, the Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented.  Before the Board may reopen such a claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001)(reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995)(VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  

As noted above, the basis for the last final denial of the Veteran's claim of entitlement to service connection for left upper extremity numbness was that the relationship to service, including to his service connected scapula disability, was not shown.  Thus, in order to reopen the claim, evidence submitted since the last final denial must relate to this fact and raise a reasonable possibility of substantiating the claim.  

Prior to the 1996 RO decision, the 1999 Board decision, and the 2000 RO decision not to reopen the claim, the Veteran underwent a relevant VA examination in July 1996.  As a medical history, the examiner noted that the Veteran had a fracture of the left scapula in 1984 and had undergone an open reduction and fixation of the left acromion.  The examiner noted that the Veteran reported pain of his left shoulder and tingling and numbness of his left arm and hand.  Following examination, the examiner diagnosed bilateral carpal tunnel syndrome per electromyography (EMG) study and stated that the left arm, wrist, and hand numbness was related to carpal tunnel syndrome.  

In February 2008, VA afforded the Veteran a general  medical C&P examination.  Neurological history included that he had numbness of both hands from carpal tunnel syndrome.  This examination report is not new and material evidence because it does not relate to an unestablished fact necessary to substantiate his claim  of entitlement for a left upper extremity disorder.  In this regard it provides evidence only that he has carpal tunnel syndrome, a fact already established at the time of the last final denial of his claim.  

In May 2010 the Veteran underwent a VA neurological C&P examination.  Pursuant to that examination an electromyography (EMG) study was conducted in June 2010.  The examiner provided a medical opinion with regard to the etiology of his left upper extremity condition in June 2010 and included a summary of the EMG study.  The examiner's opinion addressed the Veteran's assertion that his condition was due to the scapula fracture.  

The examiner opined that his left upper extremity numbness was not due to his left scapula condition.   The examiner stated that the Veteran's numbness is carpal tunnel syndrome due to median nerve neuropathy.  The examiner stated as follows:

There is no clinical correlation from a well healed 26 year old shoulder blade fracture and a current median neuropathy. Additionally, the median nerve and the nerve supply of the shoulder do not share origin or distal distribution.  The current worsening of hand symptoms both subjectively and electrodiagnostically are more likely due to repetitive hand movements and heavy lifting resulting from his current job as a stockman for Kroger Co.  

This examination report is evidence relating to the unestablished fact necessary for service connection because it relates to whether or not his left upper extremity disability is due to his active service.  It, however, is evidence that demonstrates that there is no relationship between the service connected scapula condition and his left upper extremity numbness.  It is not new and material evidence because it does not raise a reasonable possibility of substantiating his claim.  

In making this determination, the Board has considered the U.S. Court of Appeals for Veterans Claims' (Veterans Court's) explanation as to the proper interpretation of the language found at 38 C.F.R. § 3.156(a) that the evidence submitted "must raise a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Veterans Court made clear that this is not an additional burden on the claimant but rather is part of whether the evidence submitted is material.  Id. at 118.  The Veterans Court cautioned that this language must be read in a manner consistent with VA's duty to assist, i.e., whether there is a reasonable possibility that the evidence submitted in a given case together with an adequate examination provided by VA would substantiate the claim.  Id.  

Here, an adequate examination was provided in May - June 2010 (the physical examination together with the medical opinion rendered after diagnostic testing was completed).  That examination and opinion was unfavorable to the Veteran's claim.  The examination and opinion does not give rise to a finding that there is a reasonable possibility of substantiating his claim by affording him another examination and obtaining another opinion.  Hence, that examination, including the opinion, is not material evidence.  

Review of the claims file does not disclose any other evidence relating to an unestablished fact necessary to substantiate a claim of entitlement to service connection for left upper extremity disorder received since the last final disallowance of his claim.  As new and material evidence has not been submitted, the claim of entitlement to service connection for a left upper extremity disorder is not reopened.  

II.B  Service connection - merits.  

II.B.1. Spine claims

VA afforded the Veteran an examination of his spine in May 2010.  Under a heading for "Problem being detailed" the examiner listed disability involving the cervical, thoraco-lumbar spine due to a fall into a grease pit while in service.  The Veteran reported that he has had back pain since that fall, which he reported occurred in 1986.  He provided a history that he had landed on his back during the fall.  The examiner noted that during service the Veteran had been transported to the Emergency Room at Darnell Army Hospital and diagnosed with scapula and rib fractures and that there was no back injury diagnosed at that time.  

Service treatment records do not include any reports of injury of any portion of the Veteran's spine.  The fall he referred to is well documented.  

On November 3, 1984, an emergency room department at Darnell Army Community Hospital requested a consult from the orthopedic department, stating as follows: "Pt is a 36 y/o cauc AD [male] who fell into a 6 [foot] deep cement greasing pit and sustained 2 fractured right ribs and a displaced left scapular spine.  Please evaluate and profile."  The Orthopedic section confirmed a diagnosis of minimally displaced left scapular spine fracture and right rib fracture.  

A November 16, 1984 emergency room report documents the following:  

Pt fell in cement tank repair pit 2 1/2 weeks ago and sustained a fracture of the spine of the L scapula and fracture [without] displacement of 9th and 10th right ribs.  Pt did well in shoulder immobilizer and a profile from ortho.  Until this am when after pulling a tool chest he developed right sided pain.

There are treatment notes from December 1984, January, February and April 2005, an operation report from May 1985, and a note from June 1985.  None of this evidence includes any mention of the Veteran's cervical, thoracic, or lumbar spine.  References to "spine" are all in the context of a portion of the scapula.  The reference to the fall and resulting injuries without any findings or symptoms of the cervical, thoracic, or lumbar spine tends to show that the Veteran had no injury of his cervical, thoracic, or lumbar spine.  If he did, one would expect to find notation of such symptoms or findings in these records.  The service treatment records are evidence against his claim because they tend to show that he sustained no injury of his cervical, thoracic, or lumbar spine during service.

A July 1985 report of medical examination for the purpose of separation from active service documents that the Veteran had a normal clinical examination of his spine.  It is noted that his upper extremities were also found to be normal; a finding, given the scapula injury that appears to be at odds with the service treatment records.  However, notes recorded elsewhere the report document that he was undergoing treatment for the fracture.  An associated report of medical history includes the Veteran's acknowledgement that he either then had or had previously had recurrent back pain.  A medical officer's notes explained that he fractured his left acromion in November 1984.  Of note, the acromion is defined as the lateral extension of the spine of the scapula, projecting over the shoulder joint and forming the highest point of the shoulder.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 21 (31st Ed. 2003).  Given the location of the injury and the medical officer's notation addressing the Veteran's reported history, it is reasonable to find that the report of recurrent back pain did not refer to pain of his cervical, thoracic, or lumbar spine.  These separation reports are evidence unfavorable to a finding that he had any injury or symptoms of his cervical, thoracic, or lumbar spine during service.  

As already explained, the Veteran initially filed a claim for service connection for a back disability in 1986.  He underwent a VA examination for that and other claimed disabilities in May 1986.  In a section of the examination report for completion by the Veteran, he listed his present symptoms.  He reported eye, left upper extremity, left shoulder, elbows, knees, and sleep symptoms but did not report any back symptoms.  Given that he reported these other symptoms but did not report any symptoms of his cervical, thoracic, or lumbar spine, this report tends to show that he had no symptoms of his cervical, thoracic, or lumbar spine at that time.  This is evidence against a finding that he had symptoms involving any portion of his spine continuously since service.  

In July 1996 he underwent another VA examination of his spine, other joints, and peripheral nerves.  A medical history section documents the Veteran's report that he had a three to four year history of lower back pain.  Examination findings included that he had slight tenderness to palpation of the lumbar spine and some discomfort in his lower back with rotation to the left and right.  Although bilateral carpal syndrome as well as status post right wrist and left acromion fractures were diagnosed, there was no diagnosis involving any portion of his spine.  

The Veteran's report of lower back symptoms of three or four years duration is evidence against a finding that he had continuous symptoms of any portion of his spine since service or since shortly after separation from service.  

In February 2008, the Veteran underwent a general medical VA examination.  As to his spine, the Veteran reported lumbar spine symptoms with right leg sciatica.  This report provides no evidence relating his lumbar spine symptoms to service.  

The Veteran reported during the May 2010 examination that he recalled the onset of back pain approximately one year after the fall.  He described feelings of pulled muscles in the mid lower, and upper back with, on the day of the examination, pain more isolated to the mid lower back.  

X-rays at the time of the May 2010 examinations showed mild cervical spine degenerative disease, minimal thoracic spine degenerative disease, and minimal lumbar spine degenerative disease.  The examiner listed a summary of all problems as mild degenerative joint disease of the cervical, thoracic, and lumbar spine.  In June 2010, following diagnostic testing for a number of claimed disabilities, the examiner provided a probative medical opinion addressing the Veteran's contentions.  The examiner first stated that his spine disease was not caused or a result of a fall in a greasing pit during service.  The examiner provided the following well reasoned rationale:

The in-service event identified in the SMR [service medical record] review was that of a fall into a 6 foot greasing pit in 11/1984.  The documented injuries sustained as a result of this fall were 9th and 10th rib fractures, left scapula spine fracture and a non-union fracture of the acromion.  There were no records found to support additional cervical, thoracic or lumbar spine injuries as a result of this injury or other condition.  All medical profiles and MEB [Medical Evaluation Board] proceedings (sic) reviewed were in relation to the shoulder, rib and scapula fractures; none regarding a back condition or restriction thereof.  Moreover, the current imaging of these segments of the spine show minimal-mild degenerative changes which are more likely to be age related progression.  It is, therefore, the opinion of this examiner that the veteran's current minimal-mild degenerative joint disease of the cervical, thoracic and lumbar spines is not caused by or related, nor did it have the onset from the in-service fall in 1984.  

The Board finds this opinion highly probative.  It is supported by a complete and logical rationale.  It is also in agreement with the evidence in the claims file, particularly the service treatment records.  Moreover, the rationale explains the cause of the Veteran's cervical, thoracic, and lumbar disorders and does so based on diagnostic test evidence.  

Additionally, there is no evidence that he had arthritis of his cervical, thoracic, or lumbar spine within one year of separation from active service.  As such, a cervical, thoracic, or lumbar spine disorder, may not be presumed to have incurred in the Veteran's military service.  §§ 1101(3), 1112, 1113, 1137; 38 C.F.R. § 3.307, § 3.309.  

The medical evidence in this case, including the May 2010 expert opinion evidence, is all unfavorable to the Veteran's claim.  

The Veteran's reports have  been considered by the Board.  His statements fall into two categories.  First, he asserts that he has had symptoms since one and one-half years after the fall into the greasing pit.  This is a report of continuity of symptomatology.  Second, his statements can be viewed, separate and distinct from an assertion of continuity of symptomatology, as an opinion that the trauma of the November 1984 fall resulted in the degenerative disease of his cervical, thoracic, and lumbar spine.  The Board addresses each category separately.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition noted during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  For the showing of a chronic disease or injury in-service there is required a combination of manifestations sufficient to identify the disease or disorder and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service separation is required to support the claim.  Id.  

In this case, the preponderance of evidence is against a finding that the Veteran had continuous symptoms of his cervical, thoracic, or lumbar spine since his active service.  

As noted above, there is no evidence of cervical, thoracic, or lumbar spine symptoms during service.  Although the service treatment records document the 1984 fall and resulting injuries, there is no report of symptoms, injury, or findings involving his cervical, thoracic, or lumbar spine.  Although he filed a claim in April 1984.for "back problems," when he filled out the present complaint section of the medical examination report in May 1986 he did not report any back symptoms.  Given his report of recurrent back pain in the July 1984 report of medical history and the notation by the physician addressing his acromion, along with the anatomical location of the arcromion, it is likely that the Veteran's reference to his back was a reference to his scapula injury.  His report documented in the 1996 examination of lumbar pain of three to four years tends to show that he did not have continuous symptoms during service or symptoms of any portion of his spine (as opposed to the spine of the scapula) that had onset within several years of service.  Accordingly, the Veteran's service treatment records and post service records are evidence against a finding of onset of chronic disorders of his cervical, thoracic, or lumbar spine during service or within the first years after separation from active service.  

As between the Veteran's reports of pain of his spine since service, made in the context of a claim for compensation benefits, and the earlier evidence just described, the Board finds the earlier evidence more probative.  This is because the earlier documents and records would likely contain reports of symptoms of his cervical, thoracic, and lumbar spine if he did indeed have such symptoms at those times.  Moreover, his report in 1996 of symptoms of three to four years is inconsistent with his later reports of pain with onset during service.  Such inconsistency impacts negatively on the credibility of his current reports.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc ".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  

Turning to the second category, the Board finds that his statements are not competent opinion evidence that his fall during service caused the degenerative disease of his cervical, thoracic, or lumbar spine.  The Veteran has not demonstrated that he has any training, experience, education, or any other background that would establish expertise in medical matters.  He is thus a layperson; i.e. a non-expert.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent only to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  

Whether a fall, with no contemporaneous indication of injury of the cervical, thoracic, or lumbar spine caused later diagnosed degenerative disease of any portion of the spine is a complex question not subject to an opinion based on personal observation by one's senses.  As such, his opinion in this regard is not competent evidence.  

In summary, the preponderance of evidence is against a finding that the disorders of the Veteran's cervical, thoracic, or lumbar spine had onset during his active service, were caused by his active service, or manifested within one year of separation from active service.  Hence, his appeal as to  this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board notes that the RO itself reopened and denied service connection for the disorder at issue.  Consequently, the Board's adjudication of the claim on the merits poses no prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993)

II.B.2  Right upper extremity claim

In his October 2007 claim, the Veteran asserted that he had loss of feeling in various parts of his body, including "both hands, carpal tunnel."  The RO addressed this contention in the September 2008 rating decision, denying service connection for a right hand condition, to include "numbness and carpal tunnel."  

Service treatment records include several references to the Veteran's right wrist and hand.  August 1976 treatment notes document that the Veteran had a large growth on the ulnar aspect of his right forearm, diagnosed as cellulitis.  The growth was incised and drained, and he was treated with heat and oxocillin.  There are no later reports of this growth or of symptoms attributed to it.  A separation report of medical examination from January 1979 documents a normal clinical evaluation of his upper extremities.  February 1979 treatment notes document treatment of a superficial laceration of the dorsolateral aspect of the right hand with no motor or sensory loss; tendons and ligaments were intact as were deep tendon reflexes and pulses.  The laceration was sutured with recommendation for follow-up.  In October 1979 he was seen for laceration distal the wrist crease on the right.  Apparently he received sutures to close the wound.  June 1980 notes document that he had an injury of the right small finger from an accident with a hammer.  The nail was removed and notes indicate that the wound was healing.  

In January 1982 the Veteran reported injury of his right hand 12 hours earlier.  He reported that he had fallen on his right hand.  Objectively he had tenderness of the right wrist.  He was assessed with soft tissue injury of the medial aspect of the right wrist.  X-rays were negative for fracture.  Plan included an ace wrap. 

These records are not evidence of anything other than what is stated, superficial lacerations and a soft tissue injury.  This is not evidence of any neurological symptoms, injury, or disease.  

A March 1982 consult to orthopedics from the emergency room documents that the Veteran fell on his outstretched right arm and had tenderness of the arm.  He was diagnosed with a nondisplaced fracture of the right distal radius with intrarticular component.  A March 1982 radiographic report documents that x-rays showed an undisplaced distal radial shelf fracture.  A May 1982 radiographic report documents that x-rays showed a healing, slightly comminuted hairline intra-articular fracture of the radius lower expansion extending to the carporadial joint and that the fracture was obliterated.  The last reference to this injury in the service treatment notes is a physical profile from May 1982 limiting the Veteran's duties due to the healing fractures.  That profile expired in June 1982.  There are no reports of numbness of his right hand or wrist associated with the documentation of this fracture.  

There is no mention of numbness or any other symptom of the Veteran's right wrist or hand in the July 1985 report of medical examination, the associated report of medical history, or the September 1985 report of medical examination.  

Significantly, the Veteran stated in the May 1986 examination report that his left hand and arm goes numb.  He did not mention his right hand and arm.  This tends to show that he had no neurological symptoms of his right hand and arm, including his wrist at that time.  If he did, it would follow that he would have reported such symptoms given that he reported the same symptoms of his left hand and arm.  This tends to show that he did not have any symptoms of his right hand or wrist at that time.  

Service connection was established for residuals of a fracture of the right distal radius in a September 1986 rating decision.  

In April 1995, the Veteran filed a claim for an increase in disability compensation for service-connected residuals of a right wrist fracture.  He reported that he had pain when using his right wrist.  Based on a lack of treatment records showing treatment of his right wrist, the RO denied an increased rating for residuals of his right wrist fracture in an April 1996 rating decision.  Given the Veteran's statement, this is evidence that he had pain as of April 1995.  It is not evidence that he had pain prior to that date.  

September 2002 VA treatment notes document that the Veteran complained of tingling and numbness of the radial sided digits, left greater on the than right, and of night pain and pain while driving.  Impression was mild to moderate carpal tunnel syndrome, left greater than right.  

During the February 2010 DRO hearing, the Veteran testified that he had fractured his right wrist during service and he described the EMG study and the resultant diagnosis of carpal tunnel syndrome.  He expressed his opinion that the carpal tunnel syndrome was secondary to the right wrist fracture.  This is the basis for his claim.  

November 2006 VA treatment notes document the Veteran's report of pain of multiple joints, including his hands.  He had soft tissue swelling over the 2nd and 3rd right metacarpophalangeal joint region but his hands were otherwise unremarkable.  He reported that he had general arthritic symptoms since service.  Rheumatoid arthritis was considered.  He also reported bilateral wrist pain and the clinician remarked that he had features of carpal tunnel for both hands.  There was no joint inflammation of his wrists at the time.  X-rays showed evidence of probably old trauma to the right third finger.  There is no mention of the in-service injury of his right wrist.  

Documented in the February 2008 VA general medical examination report is a history of the right wrist fracture.  This is accurate other than the date.  Date of onset is listed as 1975 with a description that he fell on the ice and fractured his right wrist while stationed in Germany.  This is incorrect.  March 28, 1982 service treatment records document that he fell on his outstretched hand a day earlier and an x-ray showed a nondisplaced fracture of the distal radius.  The treatment notes are from Darnell Army Hospital in Texas.  Of note, the examiner stated that the claims file was not available for review.  Therefore, the dates and place of injury was obtained from the Veteran.  This tends to show that the Veteran's historical statements are inaccurate.  

What is important from this report is not the date and place of the injury but rather the notation that, as of February 2008, the Veteran's symptoms consisted of occasional arthritic pain.  A section for neurological symptoms documents a finding  that the Veteran had numbness of both hands due to carpal tunnel syndrome.  Physical examination results included details regarding his hands and wrists.  There are no abnormalities noted and no pain noted.  X-rays of his right wrist were negative.  

The May 2010 VA neurological examination addressed his report of loss of sensation of his right hand.  The Veteran reported that he had gradual onset of symptoms in the mid 1970s and that the right hand symptoms "just came out of the blue."  He denied injury surrounding the symptoms.  He described the symptoms as tingling and numbness arising in his right thumb and then into the remaining fingers.  He reported that heavy lifting, stocking shelves at work, and twisting motion of his hand and repetitive movement would precipitate the symptoms.  

Following physical examination and EMG consult, the medical professional diagnosed carpal tunnel syndrome secondary to median nerve neuropathy at the wrist.  The examiner opined that it was less likely than not that his right wrist and hand neurological condition was caused by or the result of in-service right wrist trauma.  A rationale was provided as follows:  

The impression of the veteran's current right wrist condition is that of carpel (sic) tunnel syndrome as result of a median nerve neuropathy.  The current worsening of hand symptoms both subjectively and electrodiagnostically are more likely due to repetitive hand movements and heavy lifting resulting from his current job as a stockman for Kroger Co.  It is, therefore, the opinion of this examiner that the current carpel (sic) tunnel syndrome with loss of sensation of the right hand is less likely as not caused by or a result of the in-service right wrist.  

The Board finds this report highly probative evidence against the claim.  The examiner indicated that the claims file had been reviewed and he interviewed the Veteran.  Thus, the examiner had all the information in the claims file upon which to base the opinion, including the fracture that was the basis of the claim as well as the lacerations sustained during service and the post service history, including diagnostic tests.  The examiner appears to have reliably applied reliable medical principles to those facts.  Most importantly, the examiner provided a logical and sufficiently detailed rationale for the conclusion.  That rationale included an explanation for what has likely caused the Veteran's carpal tunnel syndrome.  Finally, the rationale is consistent with the evidence found in the claims file, including the service treatment notes and the timing of when the Veteran began reporting neurological symptoms of his right upper extremity.  For these reasons the Board finds this report highly probative evidence unfavorable to the Veteran's claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (200

The Board has considered the Veteran's statements regarding his symptoms.  Similar to the discussion addressing the claim of entitlement to service connection for spine disability, his statements are here discussed in two categories; one involving continuity of symptomatology and the other involving a nexus opinion separate from continuity of symptomatology.  

Here, there are reports of symptoms, injuries, and treatment involving the Veteran's right hand and wrist during service.  The service treatment records, however, tend to show that the individual injuries did not result in any residuals not already addressed by the grant of service connection for residuals of a right wrist fracture.  The pre-1982 injuries and cyst were addressed at the time the Veteran complained of symptoms and the treatment records do not show that once treated those conditions continued to result in symptoms.  From the time he fractured his wrist in 1982 through when he was separated from active service there are no reports of the disability that the Veteran now claims; one manifested by neurological symptoms of numbness.  Following service there is no mention of numbness until the September 2002 VA treatment records.  

Given that the Veteran has consistently sought treatment and, indeed, filed claims for compensation for disability since service, if he had continuous neurological symptoms of his right hand and wrist it follows that he would have reported the symptoms in some manner.  That he did not tends to show that he did not have such symptoms continuously since service.  The Board has considered his statements but finds the complete service and post-service treatment records documenting many symptoms but not neurological symptoms of his hands for many years after service to be more probative than his more recent statements as to whether there has been continuity of the symptomatology.  The preponderance of evidence is therefore against a finding that the Veteran has had neurological symptoms, such as numbness, of his right hand or wrist continuously since service.  

Turning to the second category, the Board finds that his statements are not competent opinion evidence that his current neurological symptoms are due to any disease or injury during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Whether numbness or similar symptoms arising years after some event, such as the broken wrist or ganglion cyst shown in service, are in any way related to such event is not a simple question and not one answerable solely by observation of the senses.  As already discussed, there is no evidence that the Veteran has medical expertise necessary to provide a competent opinion in this regard.  

In summary, the preponderance of evidence is against a finding that the carpal tunnel syndrome that manifests as the reported neurological symptoms of the Veteran's right hand and wrist had onset during service or is related to his wrist injury during service.  Hence, his appeal as to  this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.3.  Bilateral feet claim

As noted above, in 1986 the Veteran claimed entitlement to service connection for a left foot disability resulting from an injury a week prior to filing his claim.  He signed that application for benefits on February 28, 1986, the date of his separation from active service.  After the RO denied his claim in September 1986, he stated in his April 1987 notice of disagreement that his claim should have been for a right foot injury, not a left foot injury.  He filed claims for benefits in April 1995 but did not report disability of either foot at that time.  Clearly, the Veteran was aware of the availability of compensation for disabilities resulting from disease or injury during service.  That he sought additional disability compensation but did not make any mention of disability of either foot tends to show that he did not have any reason in April 1995 to file a claim; i.e., he had no symptoms of his feet at that time.  

His appeal as to this issue ultimately originates from the October 2007 document in which he claimed entitlement to service connection for several disabilities.  In that document he stated, "I am also experiencing loss of feeling in other parts of my body, both hands, carpel tunnel, both feet."  In his November 2008 notice of disagreement with the RO decision, the Veteran referred to his claim as "Feet condition to include loss of feeling."  

During the February 2010 DRO hearing, the Veteran testified that when he went into service he had no problems with his feet, and when he was in Vietnam his feet were often wet from walking in water. He testified that this caused a lot of problems with his feet.  He also testified that he did not have hammertoes during service and hammertoes were not diagnosed during service, but rather were later diagnosed by VA.  When asked when he was diagnosed he did not provide a definite answer; rather, he stated that it had been a while since he was issued special shoes because of his hammertoes.  He also testified that he had not had any neurological work up of his feet and that he had dermatological problems with his feet, including calluses and blisters and that when he sees a dermatologist for his feet they clean up his feet and cut his toenails.  A reasonable understanding of this testimony and his claim is that the Veteran is asserting that frequent exposure to wet conditions during service led to neurological disabilities of his feet.  

Service treatment records do not document any complaints involving the Veteran's feet, with the single exception of a checkmark on a July 1985 report of  medical history as to whether he then had or had ever had foot problems.  It is recognized that service treatment records have been deemed unavailable for his period of service from 1966 to 1969 when he served in Vietnam.  There is, however, a report of medical examination and an associated report of medical history from November 1973, and a report of medical examination from January 1979.  In addition there are a considerable number of service treatment records from 1972 through 1985 which appear to be complete.  None of these records document any injury, disease, or symptoms involving the Veteran's feet.  If the Veteran had a chronic disability of either foot with onset during his first period of service, which he appears to be alleging, it is highly likely that the service treatment records would document such, either through treatment notes or in the reports of medical examination or medical history.  That the service treatment records do not contain any such references tends to show that he did not have any chronic disability of his feet during service.  

A report of medical history from November 1973 includes the Veteran's acknowledgement that he did not then have and had not ever had foot trouble.  This report the Board finds to be highly probative evidence of precisely what the Veteran acknowledged at that time.  It is thus evidence against a finding that he had any symptoms, disease, or injury of either foot prior to November 1973.  There is also a report of medical examination from that same month.  That report however is of no probative value because it does not indicate whether he did or did not have any abnormality of his feet.  

A January 1979 report of medical examination documents that he had a normal clinical evaluation of his feet and a normal neurologic evaluation.  This report includes several notes referring to other physical conditions, such as scars and a left patellar fracture.  If he had any symptoms, disease, or injury of either foot at that time, it is reasonable to believe that it would have been documented on this report.  Thus, this report is evidence against a finding that he had any disorder of either foot, including a neurologic disorder, as of January 1979.  It is thus evidence against a finding that he sustained any injury or disease of his feet during any previous service.  

The July 1985 report of medical examination documents a normal clinical evaluation of his feet.  In the associated report of medical history the Veteran indicated that he either then had or had previously had foot trouble.  There is no further explanation.  This is the first, and the only, evidence of any foot problems during service.  However, the September 1985 report of medical examination documents a normal clinical evaluation of his feet.  This is medical evidence that he had no disorder of his feet at that time.  

Also of note, both the 1973 and 1985 reports of medical history include the Veteran's acknowledgement that he did not then have nor had ever had skin disease and the January 1979, July 1985, and September 1985 reports of medical examination document normal clinical evaluations of his skin.  This is evidence against a finding that the Veteran had any disease or symptoms involving the skin of his feet during service.  This evidence the Board finds more probative than the Veteran's testimony during the February 2010 DRO hearing because it was made closer to the time that he alleges he had problems with the skin of his feet and includes not only his statements but medical evidence showing his skin was normal.  

The first evidence of any disability of the Veteran's feet is an October 2005 VA treatment note documenting that he had hammer toes.  VA treatment notes from that month include normal sensory and pedal pulse examinations.  Visual examination was abnormal in that the Veteran had hammertoes.  Podiatry notes from November 2005 document that the Veteran had hammer toes at toe two and five bilaterally,  which were numb.  Neurologically there was loss of protective sensation L4-L5 bilaterally.  Impression was peripheral neuropathy of unknown etiology and hammertoes 2 - 5 bilateral feet.  This then is the earliest evidence of neurological symptoms involving either of the Veteran's feet.  

This first post-service mention of disability of his feet coming when it did in October 2005, the Board considers in context of the entire claims file.  As already noted, the Veteran filed claims for VA disability benefits in 1986 and in the 1990s but did not file claims for any disability of his feet.  This tends to show that he had no disability of his feet during that time because, if he did, it would follow that he would have sought compensation for such disability given that he sought compensation for other disabilities.  This is evidence against any finding of continuity of symptomatology of any disability of his feet from service until the present.  

The February 2008 VA general medical examination documents the Veteran's report of left and right foot symptoms as hammer toes.  Physical examination of both feet revealed the only abnormality to be hammer toes.  Neurological examination revealed no abnormal findings of his lower extremities.  There are no findings that the Veteran had skin disease of his feet.  

In August 2009, the Veteran reported left lateral foot pain and that he has twisted his foot the previous month.  Treatment notes from September 2009 document that the Veteran had a recent fracture at the base of the left fifth metatarsal.  There were no significant arthritic changes or soft tissue calcifications present.  This is evidence only of an injury after service.  It is not evidence favorable to a finding that he had any disorder of his feet caused by service.  

In May 2010, VA afforded the Veteran neurological and orthopedic examinations of his feet.  The orthopedic examination includes results that the Veteran had no skin or vascular abnormality of either foot.  

The May 2010 VA neurological examination addressed his report of loss of feeling in his feet.  The Veteran reported that this had onset in 1969.  The Veteran related this to having wet feet in Vietnam and gave a history of onset of bilateral foot tingling since 1984 or 1986.  He related onset with ankle foot twist and stated that his foot has been bothersome since that time.  He reported that his right foot had been numb since 1969 and stays numb constantly.  

As part of that examination an EMG study was conducted.  A history listed in the EMG report states that the Veteran reported longstanding numbness / tingling of bilateral great toes.  A summary of the results states that there was electrodiagnostic slowing demonstrated in the bilateral tibial nerves in the lower legs that could be due to symmetric demyelinating tibial mononeuropathies, a subclinical early demyelinating motor neuropathy, or, could simply be due to measurement error due to very muscular and edematous legs.  Also summarized was that there was no electrodiagnostic evidence of L3-S1 radiculopathy.  

Following review of that report, the examiner provided a diagnosis of heel spurs of the right foot and hammertoe configuration first and second toes of both feet.  Significantly, the examiner stated as follows:  "There is no sufficient clinical evidence to establish an etiology of the veteran's claim of loss of feeling of the feet."  

This report is evidence that the Veteran has no disease or injury associated with his subjective reports of loss of feeling of his feet.  The Board assigns significant weight to these findings because they are based on specific diagnostic testing and include examination by a medical professional who took into account the Veteran's medical history.  No further explanation is required because the findings demonstrate that the Veteran does not have the claimed disability; which, according to his stated claim received in October 2007, is of neurological manifestation.  

It is noted that the Veteran has orthopedic abnormalities; i.e. hammertoes and calcaneal spur.  During the DRO hearing, he merely acknowledged that he had hammertoes but testified that he did not have hammertoes in service.  He has never claimed that these had onset during service or that they are related to his active service.  His claim is for service connection for neurological disability of his feet.  Furthermore, the evidence shoes that his orthopedic abnormalities had onset many years after service.  It is not reasonable to understand his claim, including his testimony, as to include an assertion that hammertoes and calcaneal spur are related to frequent wet feet during service.  Service connection is thus not warranted based on these conditions because the evidence is against a finding that these conditions caused the disability for which service connection is sought and the evidence is against a finding that these conditions had onset during or were caused by his active service.  

As to his neurologic symptoms of his feet, the evidence, particularly the May 2010 examination report, shows that his symptoms do not arise from any underlying disease or injury.  Symptoms alone are not a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. 282, 285 (1999), vacated in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in itself constitute a disability for which service connection may be granted").  The Veterans Court explained its holding in that case in terms of the statutory and regulatory requirements that service connection is awarded for disability resulting from disease contracted or injury incurred in service.  Id.  Thus, whether the symptom is pain or the symptom is numbness does not matter; rather what is important is that the symptom is not linked to any disease or injury.  Here, that result is clear from the examiner's statement that there is insufficient clinical evidence of an etiology of his reported tingling and numbness.  

This is not a case where the insufficiency of the evidence to establish a link between his symptoms and a disease or injury requires VA to further develop the evidence.  VA afforded the Veteran an adequate examination and that examination included diagnostic testing.  VA has provided the required assistance in developing the claim.  Hence, the Board concludes that the Veteran does not have a current disability involving neurological symptoms of his feet due to disease or injury.  

As to his DRO testimony regarding problems with the skin of his feet, that testimony was that he has calluses and requires toenail trimming.  The May 2010 examiner examined his feet and indicated that he had no skin abnormality of either foot.  This is evidence against a finding that the Veteran has skin disease of his feet.  There is no evidence establishing that he has skin disease of either foot.  Hence, service connection cannot be established for skin disease of either foot.  

The preponderance of evidence of record shows that the Veteran does not have a current neurological or skin disability of his feet.  This means that the first element of a service connection claim, a present disability, is not met in this case for such disability for any period of time since the Veteran filed his claim for VA benefits.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent competent evidence reflecting the presence of a neurologic disability of the Veteran's feet at any time during the appeal period, a basis upon which to establish service connection for such disability has not been presented and the appeal must be denied.  Id.; see also McLain v. Nicholson, 21 Vet. App. 319 (2007).  The Board notes here that it is not at this time making any determination as to whether the Veteran experiences symptoms of his feet such as numbness or tingling.  Rather, the operative definition of the term disability in the context of a claim for VA compensation benefits is disability due to disease or injury.  As the evidence does not show neurological disability of his feet due to disease or injury at any time on appeal, the present disability element is not met.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McLain v. Nicholson, 21 Vet. App. 319 (2007).  

As to his hammertoes and calcaneal spur, the Veteran has not alleged that these had onset during service or are related to his service.  Furthermore, the evidence shows that these conditions were not present until many years after separation from active service.  Hence, service connection is not warranted for hammertoes or calcaneal spur.  

For the reasons stated above the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a bilateral foot disorder.  His appeal is therefore denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.B.4.  Bilateral leg pain claim

The first mention by the Veteran of bilateral leg pain as a separate claim is in his October 2007 statement.  In that statement he requested service connection for "[s]hooting pains through my legs and in my back."  The RO interpreted this as a separate claim of entitlement for pain of his legs and denied the claim.  His appeal of that issue has been perfected.  In his November 2008 notice of disagreement he merely reiterated that he had shooting pains in his legs.  

During the DRO hearing, the DRO asked him to explain how his shooting pain of the legs was related to his active service.  He testified "my knees was, uh, injured when I was the service."  He testified that his pain was incorporated with the knee and that the pain started at his knee and goes up to his lower back.  

At this point, the Board must explain that it considers elsewhere in the instant decision the Veteran's claim of entitlement to service connection for disability of his spine and finds that service connection is not warranted for any disorder of any portion of his spine.  It also considers elsewhere in the instant decision the ratings assigned for each service-connected disability of each knee.  To the extent that shooting pains in his legs could be said to originate in a low back disorder, the Board does not here again address his low back disorder.  All symptoms of such disorder are part of that claim.  To the extent that his pain originates from his knee disabilities, the Board does not here address such disabilities.  This section is limited to whether or not he has a separate disease or injury to which the shooting pains can be attributed and, if so, whether such disease or injury had onset during service or was caused by service.  

Service treatment records do not document any symptoms of bilateral leg pain.  Other than his knee injuries, there is one injury during service involving a lower extremity.  He was treated in August 1976 for a sprained ankle.  He was casted for one week, the cast was removed, a week later he was still having pain and edema but the assessment was that the sprain was resolving.  There are no later reports of right ankle symptoms.  The 1979 and July 1985 reports of medical examination document a normal clinical evaluation of his lower extremities and a normal clinical neurologic examination.   The September 1985 report of medical examination documents a normal neurologic examination.  It also documents an abnormal clinical evaluation of his lower extremities but an explanatory note refers to his painful right knee.  In the July 1985 report of medical history, the Veteran reported that he either then had or had previously had leg cramps.  His report of leg cramps is some evidence favorable to his claim because it shows that he had symptoms involving his legs during service.  

Following service there are no reports of leg cramps.  This finding includes the lack of any such reports in the February 2008 VA general medical examination.  This fact taken with his testimony tends to show that he has not had leg cramps since service and that his claim is not based on cramps.  

The first report of generalized pain of the lower extremities is found in a May 1993 statement from the Veteran.  He reported that he had experienced increased pain in his knees and ankles and that he had fluid drained from his knee periodically.  He also requested evaluation for residuals of a right ankle injury and referred to service treatment records from August 1976.  The RO addressed his statements as increased rating claims with regard to his service-connected disabilities of the knees and denied service connection for an ankle injury in August 1993.  

As already explained, he underwent numerous examinations in May 2010, including a neurological examination.  The EMG report that was created pursuant to that examination noted in a history section that the Veteran had chronic low back pain with pain, numbness, and tingling that occasionally radiates into the bilateral anterior thighs and halfway way down his lower legs.  A summary of the examination referred to slowing in the bilateral tibial nerves in the lower legs that could be due to symmetric demyelinating tibial mononeuropathies, a subclinical early demyelinating motor neuropathy, or simply due to measurement error due to very muscular and edematous legs.  This report also states that there was no electrodiagnostic evidence of L3-S1 radiculopathy, or left or right sural or sciatic neuropathy.  

After review of both the claims file and the EMG report, the examiner provided an opinion addressing the question of whether the Veteran had shooting pain in the bilateral lower extremities due to his knee disabilities and to determine the etiology of the shooting pain.  The examiner stated that the pain was not caused by or a result of bilateral knee replacements (the Veteran's disability of each knee).  A rationale for the opinion was provided as follows:

There is no currently diagnosed conditions specific to the subjective complaint of shooting pain in the leg.  The current lower extremity physical examination to include motor, sensory and reflex examinations are normal.  Additionally, there is no current electrodiagnostic evidence per EMG study of any lower extremity pathology.  It is, therefore, the opinion of this examiner that the current subjective complaint of shooting pain in the bilateral lower extremities is not cause (sic) by or the result of the veteran's service connected knee replacements.  

In short, the examiner found that the Veteran does not have a disease or injury that gives rise to his reported symptoms.  The explanation provided in the preceding section of this Board decision is applicable to this issue and need not be presented again.  See Sanchez-Benitez, 13 Vet. App. 282, 285 (1999), vacated in part on other grounds by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); see also Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); McLain v. Nicholson, 21 Vet. App. 319 (2007).  

The Board has taken into consideration that the examiner responded to the RO's request for an opinion in terms of whether the claimed shooting pains were due to the Veteran's right and left knee replacements.  The nature of the opinion is such that what may appear as a conditional opinion is not.  The Veteran does not have injury or disease giving rise to his reported shooting pains of the legs.  The only conditions of his lower extremities that are service-connected are his bilateral knee conditions and the examiner specifically considered those conditions.  He does not have a disability consisting of pain of his legs that is due to injury or disease.  To the extent that the Veteran has any pain associated with his service-connected knee disabilities, such as pain on motion, the Board addresses in the section of this decision titled "Increased ratings."  

The preponderance of evidence is against a finding that the Veteran has neurologic symptoms (shooting pains) of his lower extremities due to disease or injury.  Hence his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



IV.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  


IV.A. Knee disabilities - schedular ratings

The Veteran filed his claim for an increased rating for his left and right knee disabilities in October 2007.  

Service connection was established for degenerative joint disease of the right knee and degenerative joint disease and postoperative partial patellectomy of the left knee in the September 1986 rating decision.  At that time, 10 percent evaluations were assigned for each knee.  Those evaluations were increased to 20 percent pursuant to an August 1993 rating decision.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  As to claims of entitlement to an increased evaluation, as opposed to a higher initial evaluation, "the relevant temporal focus . . . is on the evidence concerning the state of the disability from the period one year before the claim was file until VA makes a final decision on the claim." Hart, 21 Vet. App. at 509.  This is because the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date.  38 U.S.C.A. § 5110 (b)(2) (West 2002 & Supp. 2011).   

VA treatment records document that the Veteran underwent a total left knee replacement on March 6, 2006 and a total right knee replacement on April 16, 2007.  A 100 percent rating was in place for his left knee disability from March 6, 2006 to May 1, 2007.  A 100 percent rating was in place for the Veteran's right knee disability from April 16, 2007 until June 1, 2008.  

Thus, the relevant temporal focus for his right knee is from October 2006 to April 16, 2007 as to an evaluation in excess of 20 percent for disability due to degenerative joint disease of his right knee and from June 1, 2008 forward as to an evaluation in excess of 30 percent for disability following total right knee replacement.  The relevant temporal focus with regard to his left knee is from May 2007 forward, as to an evaluation in excess of 30 percent following total left knee replacement.  

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by x-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5010 (2011). When the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion. See 38 C.F.R. § 4.71a , Diagnostic Code 5003. 

According to 38 C.F.R. § 4.71a , Diagnostic Code 5055, which governs the rating assigned to impairment arising from the prosthetic replacement of a knee joint, a 100 percent disability rating will be assigned for one year following the implantation of a knee prosthesis.  After this one-year period, the minimum disability rating which may be assigned is 30 percent.  38 C.F.R. § 4.71a , Diagnostic Code 5055.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to knee ankylosis, limitation of leg extension, or impairment of the tibia and fibula.  38 C.F.R. § 4.71a , Diagnostic Codes 5055, 5256, 5261, 5262 (2011).  

Normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees. See 38 C.F.R. § 4.71 , Plate II (2011).  Limitation of motion of the knee is evaluated as non-compensable if there is more than 45 degrees flexion and less than 10 degrees extension.  See 38 C.F.R. § 4.71a , Diagnostic Codes 5260, 5261. A 10 percent evaluation is warranted when extension is limited to 10 degrees or when flexion is limited to 45 degrees.  Id.  A 20 percent evaluation is for application when extension is limited to 15 degrees or when flexion is limited to 30 degrees.  Id.  A 30 percent evaluation is warranted when extension is limited to 20 degrees or when flexion is limited to 15 degrees.  Id.  A 40 percent evaluation is for application when extension is limited to 30 degrees, while a 50 percent evaluation is warranted when extension is limited to 45 degrees.  Id.  Moreover, separate ratings for knee extension and flexion can be assigned.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

Ankylosis of the knee is assigned ratings of 10, 20, 30, 40, 50, or 60 percent depending on the angle at which the knee is ankylosed.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.  As the evidence demonstrates, neither of the Veteran's knees has been ankylosed.  

The Veteran has alleged that his knee or knees are unstable.  Therefore the Board has considered the criteria that addresses instability of the knee.  A 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability, while a 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , Diagnostic Code 5257. A 30 percent evaluation, the highest available schedular rating under this code provision, is assigned for severe recurrent subluxation or lateral instability.  Id.  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45 , factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207  -08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

VA treatment records include results of February 2007 x-rays.  These showed that he had severe degenerative changes of his right knee and that his left knee prosthesis was intact with anatomic alignment.  The plan was for a total knee arthroplasty on the right side.  As to his right knee, he had a valgus deformity, range of motion was from 5 to 110 degrees, the knee was stable to varus / valgus stress. He had negative Lachman, and positive for gross sensation.  As to his left knee, range of motion was from 0 to 115 degrees and the knee was stable.  He was positive for sensation at the toes, and he denied numbness.  The clinician stated that his left total knee arthroplasty was in good position and his right knee had severe advanced degeneration.  

This evidence demonstrates that the Veteran's service connected right knee disability did not approximate the criteria for an evaluation higher than 20 percent as of February 2007.  His right knee was stable so a higher or additional rating under Diagnostic Code 5257 was not approximated.  Flexion was significantly greater than the 45 degrees specified for a compensable rating under Diagnostic Code 5260 and extension limited to 5 degrees does not approximate the criterion for a compensable rating under Diagnostic Code 5261.  Even if the Veteran had pain of the right knee in February 2007 there is no evidence that the pain resulted in limitation of function of the right knee to the extent that the criteria for a higher or additional rating under Diagnostic Codes 5260 or 5261 were met.  

In April 2007 the Veteran underwent the total right knee arthroplasty.  In September 2007 his right knee had no erythema or effusion.  Range of motion was from 0 to 120 degrees and stable,  there was good patellar tracking and he denied distal numbness.  There is no data regarding his left knee at this time.  

This is the last probative evidence regarding the Veteran's right knee disability prior to his right knee replacement in June 2007.  The preponderance of evidence shows that his right knee was stable and his range of motion exceeded that which warrant a compensable rating under Diagnostic Code 5260 or 5261.  There is no evidence showing that pain, weakness, or any other factor caused functional limitation that would warrant a rating higher than the 20 percent assigned prior to June 2007.  Hence, it is not ascertainable that the Veteran's right knee disability approximated the criteria for any higher or additional evaluation for the period between October 2006 and April 16, 2007.  

The next probative evidence with regard to either knee is the February 2008 VA general medical examination.  As already noted, the examiner did not have the Veteran's claims file to review in conjunction with the examination.  However, the history listed by the examiner in the report is consistent with the relevant history of his knee disabilities, with the exception that the left total knee replacement is stated as having taken place in 2005.  

As to the left knee, the Veteran reported some limitation of range of motion, to 110 degrees of flexion, but reported that he could fully extend the left knee.  He reported that he had pain and soft tissue swelling in the periarticular tissues after ambulation.  He reported that he was able to stand for 20 minutes before having to sit down and that he could walk 200 yards before he had to stop and sit down.  He reported that he currently found his left knee symptoms to limit his ability to walk and stock shelves at his job in a grocery store without pain.  

As to his right knee, the Veteran reported that he had minimal limitation of range of motion, to 130 degrees of flexion and that he could extend his knee fully.  He reported pain in the periarticular tissues after ambulation.  He reported the same time and distance limits for his right knee as his left knee.  

Physical findings during the February 2008 examination were that he had no joint swelling, effusion, tenderness, or laxity of either knee.  There was no joint ankylosis, objective joint abnormalities, or inflammatory arthritis.  

Active range of motion of the right knee was measured as from 0 degrees to 130 degrees of flexion.  There was no pain on motion and no additional loss of motion after three repetitions.  Active range of motion of the left knee was measured as from 0 to 110 degrees of flexion.  As stated already, he could extend his leg to 0 degrees. There was no pain on motion and no loss of motion after three repetitions.  

X-rays were taken of both knees as part of the examination.  The report of that x-rays study was as follows:  

Bilateral knees.  AP and lateral views of both knees are compared with studies of the right from June and September 2007.  Both sides show a total knee prosthesis with good contact between each portion and the underlying bone. There is irregularity the inferior margin of the patella on the right and separation of bone fragment suggesting a fracture.  There is about 6 mm separation from the main portion of the patella, and this was not present on either of the last examinations soft tissue swelling is noted but there does not appear to be effusion in the suprapatella bursa.  The left left (sic) knee is unremarkable.  Stable appearing total knee prosthesis on the left.  This stable appearing prosthesis on the right although there is a fracture of the inferior pole of the patella that is new since September 2007.  Findings discussed with Dr. [the examiner] at 1:08 p.m.

As to the effects of the right and left knee disabilities, the examiner stated that each had significant effects on the Veteran's usual occupation and that the impact on occupational activities was problems with lifting and carrying, decreased strength of the lower extremity, and pain.  The examiner also stated that a combination of knee, back, and shoulder pain caused the Veteran to miss less than one week of work in the past 12 months.  

February 2008 VA outpatient surgery notes document a relevant history of a total right knee arthroplasty 10 months earlier and that the Veteran had been referred for newly noted patellar avulsion seen on VA examination the previous week.  The Veteran denied pain in the knee and denied recent trauma.  Clinical observations included full extension of the right knee with flexion to 115 degrees.  There was no warmth or effusion, and there was minimal tenderness.  

March 2008 VA outpatient surgery notes document a relevant history of one year right knee replacement with recent avulsion inferior pole patella, that the Veteran was doing find at the time of the note, and that he had used a knee immobilizer for a month.  He also reported that his left knee was beginning to hurt.  Clinical observations included that he had full active and passive range of motion of the right knee with no edema, no laxity, no pain that day, and that the right knee was stable.  Clinical observations also included that he had full active and passive range of motion of the left knee with no edema, and that his gait was with a cane.  

April 2009 VA treatment notes April 2009 include the comment that x-rays showed that placement of the left knee was good.  The clinician also remarked that the Veteran had knee pain but that his left knee was not more painful than his right knee.  August 2009 VA x-ray study of both knees showed stable bilateral knee prostheses in essentially anatomic position.  VA orthopedic surgery outpatient notes from that same month document follow up of total knee arthroplasty with no problems.  Clinical observations included that there was no effusion or erythema of either knee.  Active range of motion was from 0 to 120 degrees.  

The evidence from February 2008 through August 2009 demonstrates that neither of the Veteran's service connected knee disabilities approximated the criteria for ratings higher than were assigned during that period.  As already stated his right knee disability was evaluated as 100 percent disabled until June 1, 2008.  The findings from February 2008 through August 2009 demonstrate that extension was always normal and flexion significantly greater than the 45 degrees required for a compensable rating.  Both knees were always found to be stable which is evidence against a finding that he had any other impairment, such as recurrent subluxation or lateral instability, of either knee during that period.  

Although there is the x-ray finding and subsequent clinical notes regarding the recent avulsion inferior pole patella of the right knee and the immobilization of the right knee for approximately one month, this was during the time period when the 100 percent rating was in place for the right knee disability and the Board finds that this rating contemplated the extent of this disability.  

During the February 2010 DRO hearing, the Veteran testified that even following his left knee replacement his knee "gives out a lot."  He explained that it gives out when he is walking.  When asked if he has fallen he reported that he had.  He also reported that he uses a cane for ambulation and that he has braces for his knees, though his testimony was such that these devices are more applicable to his left knee problems than any right knee problem.  He reported that he has pain of his left and right knee, which he described as a shooting pain.  Specific to his right knee he testified that he had not fallen because of that knee.  He described his knee pain as starting at the knee and going up to his lower back.  

In May 2010 VA afforded the Veteran an examination of both knees.  The examiner indicated that the claims file had been reviewed.  In a description of the conditions, the examiner note that the Veteran had undergone total knee arthroplasties (knee replacements).  The Veteran reported that since replacement, his knees were doing "a lot" better than before the surgery but he felt that the left knee was still problematic.  This he described as weakness in the left knee with give-way resulting in multiple falls (12 or more).  He reported that two of the fall s had resulted in left foot fracture and fight foot sprain.  The examiner noted that the Veteran was status post left 5th metatarsal fracture repair with pinning in December 2009 and currently walking with a boot for his right foot sprain.  

A summary of knee symptoms provides that he had no deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, other symptoms, episodes of dislocation or subluxation, locking episodes, effusion, symptoms of inflammation, or flare ups of joint disease of either joint.  As to his left knee, he reported symptoms of stiffness, and weakness and that he had flare-ups of joint disease every three to four months of three to seven days duration, of moderate severity.  The Veteran's impression on the effects of flare-ups on loss of motion or other functional impairment was that there are additional limitations to the motion of the left knee during acute flare-up due to stiffness and pain.  As to the right knee, he reported that he had no flare-ups, weakness, or stiffness.  

He reported that he was able to stand for 15 to 30 minutes and able to walk one-quarter mile and that he always used a cane.  

Summary of general joint findings included that neither knee had crepitation, clicks or snaps, grinding, instability, meniscus abnormality, abnormal tendons or bursa.  Both knees had patellar abnormality in that both knees were total knee replacements.  As to those prostheses the examiner indicated that there was no weakness.  

Range of motion of the left knee was from 0 degrees to 100 degrees of flexion with left knee extension to 0 degrees.  There was objective evidence of pain with active motion on the left.  As to the right knee, range of motion was from 0 to 120 degrees of flexion with extension to 0 degrees and no objective evidence of pain on motion.  

The examiner stated that there was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  The examiner stated that three repetitive range of motion exercises were performed to address the DeLuca requirements.  X-ray results showed stable total knee replacement in essentially anatomic position for both knees.  

This examination report is evidence against a finding that a higher or additional rating is warranted for service-connected disability of either knee.  Range of motion was significantly outside the range where even a compensable rating is warranted under Diagnostic Codes 5260 and 5261.  Neither knee was ankylosed.  

Although the Veteran reports pain of the left knee, the evidence shows that this reported pain does not approximate the criteria for a 60 percent rating under Diagnostic Code 5055.  Although there was objective evidence of pain on motion of the left knee, the evidence as a whole tends to show that this is not severe pain.  In this regard there was full range of  motion with no additional limitation of function on multiple repetitions.  The examiner specifically found that there was no weakness of the prostheses.  

Additionally, his report of flare-ups was not one of severe pain; rather he reported increased pain and stiffness.  If the Veteran experienced severe pain, as contemplated for the 60 percent rating, the Board would expect his reports of flare-ups to be more focused on pain rather than pain and stiffness.  These findings the Board finds unfavorable as to whether the Veteran had severe painful motion.  

Similarly, his report during the February 2010 hearing is not reasonably construed by the Board as a report of severe pain.  He reported that he had pain of both knees, yet on examination a few months later there were specific findings of no objective evidence of pain on motion of the right knee.  Given that he did not distinguish between the right and left knee as to pain during the February 2010 hearing, and that he had no painful motion of the right knee on examination, the Board concludes that the difference in perceived pain between the two knees is not so great as to find that he has severe pain of the left knee and no pain of the right knee.  Furthermore, his reports of symptoms were more in the nature of weakness rather than pain.  Again, if his left knee resulted in severe pain the Board would expect description or focus on pain rather than weakness or stiffness.  As already stated, the examination results finding no weakness of the either prosthetic is against a finding that he as severe weakness of either knee.  

Employment history included that the Veteran was employed fulltime and had been for from 10 to 20 years.  He reported losing 1 week of work in the previous 12 month period due to joint pains.  

The examiner stated that he was status post right knee joint replacement and that this had no significant effects on his usual occupation or usual daily activities.  The examiner also stated that the Veteran was status post left knee joint replacement and that this had significant effects on his usual occupation.  Impact on occupational activities were decreased mobility, decreased strength of the lower extremity and pain.  There were also effects on his usual daily activities including mild effects on chores, shopping, exercise, and bathing, and moderate effects on dressing and traveling.  The examiner indicated that the left knee disability prevented him from engaging in sports or recreation.  

The Board finds this examination report the to be highly probative evidence against a finding that either knee disability approximates the criteria for a rating higher than 30 percent under Diagnostic Code 5055 or a higher rating or combination of ratings under any other applicable criteria.  

Although the Veteran reports that he has instability of his left knee, the more probative evidence of record, the treatment records and examination reports, show that his left knee is stable.  The Board has considered his reports of falling but finds the actual physical findings on examination to be more probative as to whether he has any instability of the left knee.  Therefore a rating under Diagnostic Code 5257 is not warranted for either knee since the knee replacements.  

Active range of motion for both knees is well outside the values that allow for compensable ratings.  The results of the May 2010 examination show that there is not additional loss of function of either knee due to pain or any other symptom contemplated by 38 C.F.R. § 4.40 or § 4.45.  Hence, those provisions do not provide for an evaluation for either knee based on Diagnostic Codes 5260 or 5261.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (explaining that pain on motion, by itself, does not constitute functional loss).  

Finally, there is no evidence that the Veteran has had ankylosis of either knee since his 100 percent ratings expired.  Therefore a rating under Diagnostic Code 5256 is not appropriate.  

For the reasons stated above, the Board finds the preponderance of evidence to be against a schedular evaluation higher than those already assigned for each knee throughout the course of the Veteran's claims and appeal.  Facts found are such that a separate rating or ratings are not warranted for any separate period of time from including from one year prior to when he filed his claim for increased evaluations to the present.  See Hart v. Mansfield, 21 Vet. App. 505 (2008).  His appeal must therefore be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


IV.B.  Knee disabilities - other considerations

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here the Veteran's right and left knee disabilities manifest as pain and minimal limitation of motion.  Even considering his reports of a feeling of instability, the regular schedular ratings contemplate all manifestations of the disabilities.  The criteria at Diagnostic Codes 5055, 5256, 5257, 5260, and 5261 and consideration of 38 C.F.R. § 4.40, § 4.45, and § 4.59 provide for evaluations that contemplate not only the extent of disability that he has had from the manifestations of his left and right knee disabilities but for greater disability than he has had from these manifestations.  Hence, the first step of the Thun analysis must be resolved unfavorably to the Veteran's claims.  

The Board has not ignored his reports of interference with employment or the examiner's finding that his left knee disability has significant effects on his employment.  Those effects however result from the manifestations already discussed and are therefore not outside the rating criteria and do not give rise to a finding that the disability picture is an exceptional or unusual one.  Without favorable satisfaction of the first step of Thun the Board does not and need not reach the question of related factors such as interference with employment.  The Board does, however, note, that the description of the effect on employment is not of marked interference with employment.  

For these reasons the Board declines to remand either issue for referral for extraschedular consideration.  


IV.C.  TDIU

In his claim received in October 2007 the Veteran stated as follows:  "I am unemployable and request consideration for a total and permanent rating based on individual unemployability.  My boss has indicated that he may no longer be able to protect me much longer and accommodate my current needs."  

TDIU is warranted when the evidence shows that a veteran is precluded, by reason of his service-connected disability or disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

All evidence of record demonstrates that the Veteran is not precluded from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  The evidence shows that the Veteran has been substantially gainfully employed for more than ten years.  

In June 2009 VA afforded the Veteran an examination with regard to post traumatic stress disorder (PTSD).  Comments regarding his functional status included that since his trauma exposure in Vietnam he had a history of impulsively quitting jobs.  That report also includes an employment history that the Veteran was currently employed as a stocker for Kroger, had been employed in that capacity for 11 years, and had lost 12 days of work in the past 12 months.  January 2010 VA mental health outpatient treatment notes document that the Veteran works at Kroger stocking shelves and enjoys the occupation.  The Veteran has never asserted that he has not worked in a substantially gainful occupation during the time since he filed his claim.  

As the Veteran has been employed in a substantially gainful occupation for the entire time period from one year prior to when he filed his claim to the present, the preponderance of evidence shows that TDIU is not warranted.  Hence, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a disability of all sections of the Veteran's spine is reopened. 

Service connection for disorders of the Veteran's lumbar, thoracic, and cervical spine is denied.  

New and material evidence having been submitted, the claim of entitlement to service connection for a left foot disorder is reopened. 

Service connection for a bilateral foot disorder is denied.  

New and material evidence not having been added to the record, the claim of entitlement to service connection for a left upper extremity neurological disorder is not reopened.  

Service connection for a right upper extremity neurological disorder is denied.  

Service connection for bilateral leg pain is denied.  

An evaluation in excess of 20 percent disabling for degenerative joint disease of the Veteran's left knee prior to April 16, 2007 is denied.  

An evaluation in excess of 30 percent disabling for total right knee replacement is denied.  

An evaluation in excess of 30 percent disabling for total left knee replacement is denied.  

TDIU is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


